972 F.2d 341
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry Douglas PEARCE, Plaintiff-Appellant,v.N.C. DEPT. OF CORRECTIONS;  Aaron J. Johnson, Secretary ofPrisons;  Wayne Spears, Superintendent, Hoke CorrectionalCenter;  John Williams, Assistant Superintendent ofPrograms;  Lewis Ferguson, Central Unit Manager;  NorthCarolina Parole Commission, Defendants-Appellees.
No. 92-6394.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 27, 1992Decided:  July 29, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-90-260-CRT-BO)
Jerry Douglas Pearce, Appellant Pro Se.
LaVee Hamer Jackson, Office of The Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
E.D.N.C.
Affirmed.
Before PHILLIPS, NIEMEYER, and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Jerry Douglas Pearce appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pearce v. North Carolina Dep't of Corrections, No. CA-90-260-CRT-BO (E.D.N.C. Mar. 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED